Citation Nr: 0019572	
Decision Date: 07/26/00    Archive Date: 07/31/00

DOCKET NO.  99-06 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military from August 
1994 to June 1997.

In September 1997, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania, granted the 
veteran's claim of service connection for asthma and assigned 
a rating of 0 percent-effective from the day following his 
discharge from the military.  He subsequently submitted a 
statement in October 1997 disagreeing with the initial rating 
assigned for his asthma.  And in June 1998, after considering 
additional evidence, the RO increased the rating for the 
asthma to 10 percent-with the same effective date.  


FINDINGS OF FACT

1.  According to the results of a pulmonary function testing, 
the veteran has a forced expiratory volume at one second of 
89 percent of normal (post-bronchodilator); he has a forced 
expiratory volume at one second to forced vital capacity 
ratio of 102 percent (post-bronchodilator).

2.  Records show that the veteran needs both bronchodilator 
therapy and
anti-inflammatory medication to successfully control his 
asthma; and, when using his medication, he only experiences 
exertional shortness of breath (dyspnea), with no signs of 
rales in his lungs, wheezing, cough, or cor pulmonale.


CONCLUSION OF LAW

The criteria for a 30 percent rating for asthma are met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.97, Code 6602 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in VA's Schedule for Rating Disabilities-which is 
based on average impairment in earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  When making determinations as to the appropriate 
rating to be assigned, VA must take into account the entire 
medical history and circumstances.  See 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Also, 
where, as here, the veteran is contesting the propriety of 
the initial rating assigned, VA must determine whether he is 
entitled to a higher initial rating and, in so doing, must 
consider the possibility of assigning "staged" ratings to 
compensate him for times since filing his claim when his 
asthma may have been more severe.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

On October 7, 1996, VA revised the criteria used to rate the 
severity of diseases of the trachea and bronchi-including 
asthma.  61 Fed. Reg. 46720 (Sept. 5, 1996).  But that 
occurred several months before the veteran filed his claim, 
not during the pendency of his appeal.  Consequently, only 
the revised criteria need be considered.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

According to the revised criteria of 38 C.F.R. § 4.97, 
Diagnostic Code 6602 (1999), a 10 percent rating is warranted 
for asthma if the forced expiratory volume at one second 
(FEV-1) is from 71 to 80 percent predicted, or if the forced 
expiratory volume at one second to forced vital capacity 
ratio (FEV-1/FVC) is from 71 to 80 percent, or if the veteran 
needs intermittent inhalation or oral bronchodilator therapy.  
A 30 percent rating is warranted if the FEV-1 is from 
56 to 70 percent predicted, or if the FEV-1/FVC ratio is from 
56 to 70 percent, or if the veteran needs daily inhalation or 
oral bronchodilator therapy, or if he needs inhalation anti-
inflammatory medication.  A 60 percent rating is warranted if 
the FEV-1 is from 40 to 55 percent predicted, or if the ratio 
FEV-1/FVC is from 40 to 55 percent, or if the veteran needs 
at least monthly visits to a physician for care of 
exacerbations, or if he needs intermittent (at least three 
per year) courses of systemic (oral or parenteral) 
corticosteroids.  The maximum rating of 100 percent is 
warranted if the FEV-1 is less than 40 percent predicted, or 
if the FEV-1/FVC ratio is less than 40 percent, or if the 
veteran has more than one asthma attack per week with 
episodes of respiratory failure, or if he needs the daily use 
of systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppressive medications.  Also, in the absence of 
clinical findings of asthma at the time of examination, 
a verified history of asthmatic attacks must be of record.  
Id.

The veteran does not allege that his FEV-1 or FEV-1/FVC ratio 
is sufficient to warrant a rating higher than 10 percent, and 
this is not otherwise shown by the medical evidence of 
record.  When examined by VA in August 1997, 
a pulmonary function test (PFT) of his respiratory capacity 
indicated that he had a  post-bronchodilator FEV-1 of 89 
percent of normal and a post-bronchodilator FEV-1/FVC ratio 
of 102 percent.  These results do not warrant the assignment 
of a higher rating.  However, he argues, instead, that he 
needs "daily" inhalation or oral bronchodilator therapy for 
treatment of his asthma, and that he also has to take anti-
inflammatory medication, thereby entitling him to at least a 
30 percent rating for the condition.

The records of the August 1997 VA examination confirm that 
the veteran uses two types of medication-Proventil 
(albuterol) and Azmacort-for treatment of his asthma.  This 
also is confirmed by other records of treatment that he 
received later in August 1997 in a VA outpatient clinic, and 
again in September 1997, and by a copy of the outside of the 
box for his Proventil that he submitted in October 1997.  
According to Dorland's Illustrated Medical Dictionary, 27th 
ed., 1988, page 43, albuterol is, in fact, used as a 
bronchodilator.  However, it is unclear whether the veteran 
actually needs this medication "daily," as he alleges, 
which would entitle him to a 30 percent rating under Code 
6602-or takes it on an "intermittent" basis, depending on 
the severity of his symptoms at any given time, which is 
adequately compensated by his current 10 percent rating under 
this code.  According to his actual prescription for this 
medication, the report of his August 1997 VA examination, and 
the records of the treatment that he received in the VA 
outpatient clinic later in August 1997, he takes the 
albuterol every four to six hours-but only on an "as 
needed" (PRN) basis.  Thus, although he contends otherwise, 
it is not altogether certain that he actually requires the 
medication as often as he claims that he does.  Nevertheless, 
there is an alternative basis for increasing his rating to 
30 percent since he also takes anti-inflammatory medication 
(Azmacort) for the asthma.  That his doctors have deemed such 
treatment necessary to treat the asthma, which the records 
clearly indicate they have, suffices for an increased rating.  
Therefore, a 30 percent rating is warranted for service-
connected asthma, and the Board finds that such a rating is 
warranted from the time he was granted service connection.

The veteran is not, however, entitled to a rating higher than 
30 percent for his asthma because he does not have a 
sufficient FEV-1 or FEV-1/FVC ratio, and because there is no 
indication that his asthma is so severe that he requires or 
needs at least monthly visits to a physician to control 
exacerbations of it, or must take systemic (either oral or 
parenteral) corticosteroids on an intermittent (at least 
three per year) basis.  To the contrary, he indicated during 
his August 1997 VA examination that he experiences an asthma 
attack about "once every two to three months," not monthly, 
even were the Board to assume, for the sake of argument, that 
his attacks are so severe that he actually has to consult a 
physician for treatment-as opposed to only taking his 
medication.  Moreover, the objective clinical findings during 
the August 1997 VA examination, and when later seen in the VA 
outpatient clinic in August and September 1997, were very 
minimal; his lungs and respiratory system were clear to 
auscultation and percussion, with no signs of rales or 
wheezing, and X-rays of his chest were essentially negative.  
There also were no signs of cor pulmonale or a cough, and he 
indicated that he experienced only exertional shortness of 
breath (dyspnea)-such as during prolonged walking or 
climbing stairs.  He had no other respiratory complaints, and 
it appears that his asthma has been fairly well controlled by 
his medication since the VA physician who examined him 
in the outpatient clinic in August 1997 indicated that it is 
"now in remission."  Although the veteran says that his 
asthma is not actually in remission, but rather, only 
controlled by the medication, this still suggests that his 
asthma is not severe enough to warrant a rating higher than 
30 percent according to the applicable rating criteria-
particularly in the absence of any medical evidence 
suggesting otherwise.

The medical and other evidence of record indicates the 
severity of the veteran's asthma is commensurate with a 30 
percent rating, and has been ever since he filed his claim.  
Consequently, a 30 percent rating must be assigned, and there 
is no basis for granting a "staged" rating pursuant to 
Fenderson.  See 38 C.F.R. § 4.7; Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).


ORDER

A rating of 30 percent is granted for the service-connected 
asthma, subject to the laws and regulations governing the 
payment of VA monetary benefits.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

